Markman, J.
(concurring). I write separately in order to express my reservations about our holding in this opinion, but nevertheless to join in it. In construing MCL 418.827; MSA 17.237(827), I believe that considerable respect must be given to the extremely strong public policy contained in Michigan worker’s compensation law against the double recovery of benefits. See, e.g., Thick v Lapeer Metal Products, 419 Mich 342, 347; 353 NW2d 464 (1984) (“The fundamental principle underlying workers’ compensation is full compensation for injuries sustained. Equally clear is the proposition that workers’ compensation law does not favor double recovery.”); Stanley v Hinchcliffe & Kenner, 395 Mich 645, 657; 238 NW2d 13 (1976) *564(“Double recovery is repugnant to the very principle of workmen’s compensation.”); Cline v Byrne Doors, Inc, 324 Mich 540, 557; 37 NW2d 630 (1949) (Butzel, J., concurring) (“[I]t is neither within the meaning or the spirit of the act to allow double compensation . . . .”); Oxley v Dep’t of Military Affairs, 227 Mich App 528, 535; 575 NW2d 820 (1998) (describing “our state’s long-held general rule disfavoring double recoveries”); Heinz v Chicago Rd Investment Co, 216 Mich App 289, 306; 549 NW2d 47 (1996) (one “statutory purpose [of the Workmen’s Disability Compensation Act (WDCA) is] preventing ‘double recovery’ ”); Smeester v Pub-N-Grub, Inc (On Remand), 208 Mich App 308, 314; 527 NW2d 5 (1995) (“[I]t is abhorrent to the fundamental principles of the wdca to allow any form of double recovery”); Tulppo v Ontonagon Co, 207 Mich App 277, 285; 523 NW2d 883 (1994) (“long-held general rule disfavoring double recoveries”); see also Smith v Physicians Health Plan, Inc, 444 Mich 743, 757; 514 NW2d 150 (1994) (discussing no double recovery in context of no-fault and health insurance policies).
A number of jurisdictions, recognizing similar policies against the double recovery of benefits, have construed similar or identical statutory language in favor of allowing an employer’s lien against a legal malpractice award. Williams v Katz, 23 F3d 190 (CA 7, 1994); Utica Mut Ins Co v Maran & Maran, 142 NJ 609; 667 A2d 680 (1995); Frazier v New Jersey Manufacturers Ins Co, 142 NJ 590; 667 A2d 670 (1995); Bongiorno v Liberty Mut Ins Co, 417 Mass 396; 630 NE2d 274 (1994); Tallerday v DeLong, 68 Wash App 351; 842 P2d 1023 (1993); Toole v EBI Companies, 314 Or 102; 838 P2d 60 (1992). Other jurisdic*565tions have construed such language, as we do here, to preclude such a hen. Moores v Greenberg, 834 F2d 1105 (CA 1, 1987); Woodward v Pratt, Bradford & Tobin, 291 Ill App 3d 807; 266 Ill Dec 32; 684 NE2d 1028 (1997); Sladek v K Mart Corp, 493 NW2d 838 (Iowa, 1992); Wausau Ins v Fuentes, 215 NJ Super 476; 522 A2d 440 (1986); Travelers Ins Co v Breese, 138 Ariz 508; 675 P2d 1327 (1983); Mt Pleasant Special School Dist v Gebhart, 378 A2d 146 (Del, 1977).
In my judgment, there is no apparent policy basis for denying an employer or carrier lien under the circumstances of this case. Plaintiff here sought exactly the same damages in his malpractice claim as he would have sought in his tort claim. Had the malpractice claim not been settled, plaintiff would have been required at trial, as part of the “suit within a suit,” to establish exactly the same elements of negligence and damages as in his tort claim. The malpractice claim compensated plaintiff for exactly the same injuries for which the tort claim would have compensated him. In addition, the compensation in the malpractice action was measured by exactly the same factors as would have measured his compensation in the tort claim. Plaintiff’s malpractice recovery is derivative and duplicative of his tort action.
In short, there is no apparent basis for subordinating Michigan’s strong policy against double recovery under the circumstances of this case. To situate plaintiff differently from any other prevailing employee in a tort action—and to situate the Accident Fund differently from any other employer or carrier—in terms of the former’s obligation to reimburse the latter, is to create a categoiy that lacks any rational justification. One employee, who has gained compensation benefits *566and who subsequently recovers from a tortfeasor, must reimburse the employer or carrier what they have paid him; however, another employee, identically situated but who is fortunate enough to have his tort lawyer perpetrate malpractice, may recover the same compensation from his lawyer as he was deprived of seeking directly from the tortfeasor, while concomitantly leaving his employer or carrier out in the cold. Indeed, the latter employee can even negotiate a lower recovery with his lawyer—in light of his ability to avoid his repayment obligation under MCL 418.827; MSA 17.237(827) —and both the employee and the lawyer come out ahead.1
Having said this, and while quite certain that few legislative bodies would countenance the instant result if they had had the occasion to anticipate these circumstances, I am constrained nevertheless to join the majority because I am unable to stretch the language of MCL 418.827(1), (5); MSA 17.237(827)(1), (5) to cover a lien against a legal malpractice award. Although an overly literalistic interpretation of a statutory provision that is taken out of context and that lacks sufficient regard for the overall purposes of a statute is untenable, Wyandotte Savings Bank v State Banking Comm’r, 347 Mich 33, 45; 78 NW2d 612 (1956), I cannot fairly read subsection 5 to encompass anything other than a lien on a recovery against a “third party” described in subsection 1, namely a party in whom a “legal liability” has been created for *567the “injury for which [WDCA] compensation is payable.” The defendant law firm simply does not fall within this description. While a lien against the malpractice award may reasonably be said to be within the “spirit” of § 827, ultimately it is not within its language. See The Federalist No. 81 at 542 (Alexander Hamilton) (C. Rossiter ed., 1961) (“The power of construing the laws, according to the spirit of the constitution will enable the court to mould them into whatever shape it may think proper . . . .”); cf. United Steelworkers v Weber, 443 US 193, 201; 99 S Ct 2721; 61 L Ed 2d 480 (1979). The “spirit” of a document alone is an inadequate foundation for a judicial decision where the text of the document is readily available.
Therefore, I agree with the majority that “it is not for this Court to enforce the general policy suggested by a statute at the expense of the specific language of the statute.” Ante at 562-563. Rather it is now the responsibility of the Legislature to review our decision and determine whether these results are in accordance with its current intentions.

 There is also the greater potential for gamesmanship on the part of the employee and his lawyer in structuring a malpractice settlement so as to place it beyond the reach of the employer’s lien. Whether this has occurred in the instant case, as asserted by the Accident Fund, cannot be determined in light of the trial court’s (and this Court’s) threshold finding that the law does not permit a lien under the circumstances of this case.